Citation Nr: 1449340	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for post back surgery syndrome, to include chronic muscular strain superimposed on post-operative scarring and degenerative instability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2014, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Portland, Oregon.  A copy of the transcript is of record.  The record was held open for 60 days, and VA outpatient treatment records dated from September 2009 to February 2014 were obtained and associated with the record during that time period.

The Board acknowledges that VA has not obtained the Veteran's records from the Social Security Administration (SSA); however, these records need not be obtained in this instance because are not relevant to the claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this regard, the Veteran testified that he applied for SSA disability benefits in 1999, which would have been over 10 years prior to the filing of his current claim in May 2010.  As such, those records would not pertain to the severity of his service-connected back disability during the appeal period.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

The Veteran was most recently afforded a VA examination in August 2010 in connection with his claim for an increased evaluation.  During that examination, he had straight leg raising from 0 to 40 degrees on the right and from 0 to 50 degrees on the left, and dorsiflexion of the foot in the raised position resulted in some worsening of the back pain.  The VA examiner indicated that "there is probably some continuing lumbar nerve root irritation, worse on the right," but no neurological diagnosis was rendered for either lower extremity.

Since that examination, an April 2013 VA outpatient treatment record revealed that the Veteran's straight leg raise was positive on the left at 70 degrees and on the right at 80 degrees with absent knee jerks and ankle jerks, but there was no obvious gross weakness in the lower extremities except for grade 3/5 strength on the right extensor halluces longus (EHL).  An August 2013 VA outpatient treatment record also indicates that the Veteran uses a cane due to residual left lower extremity weakness; however, no neurological diagnosis was rendered for either lower extremity.  Most recently, at the June 2014 Board hearing, the Veteran testified that his left leg is dead and has no feeling at all.

As a result, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected disability.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has interpreted that a new examination is appropriate when there is an assertion of an increase in severity since the last examination, which has been shown in this case by the evidence noted above pertaining to alleged neurological abnormalities of the lower extremities.  See 38 C.F.R. § 3.327(a) (2014); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

With respect to TDIU, the Veteran also testified at the June 2014 Board hearing that he has not worked full-time for at least the past 8 to 10 years because of his back disability.  He performed construction work most of his life and worked as a bottler, but he now avoids lifting, carrying, walking, and sitting for long periods due to his back pain.  Thus, the Board finds that the issue of TDIU has been raised by the record and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected back disability.  After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's back disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months.  
The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

In addition, the examiner should identify and describe all neurological manifestations of the service-connected spine disability.  In so doing, the examiner should consider the VA outpatient records dated in July 2010, April 2013, and August 2013, as well as the Veteran's June 2014 hearing testimony regarding his neurological symptoms in his lower extremities.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

